WOOD, J.
Plaintiff appeals from the judgment and from the order sustaining a demurrer to the second amended complaint without leave to amend.
No judgment was made or entered in the above entitled action, and of course there was no judgment from which an appeal could be taken.  The trial court made an order sustaining defendants’ demurrer to the second amended complaint without leave to amend. Such an order is not appealable. (Code Civ. Proc., § 963; Braren v. Reliable Carpet Wks., Inc., 125 Cal.App. 489, 491 [13 P.2d 972]; Ross v. O’Brien, 1 Cal. App.2d 496, 498 [36 P.2d 1108]; Pulvermacher v. Los Angeles Co-Ordinating Com., 61 Cal.App.2d 704, 711 [143 P.2d 974].) The method of reviewing such a ruling on demurrer is by way of appeal from the judgment thereafter entered in the action. (Braren v. Reliable Carpet Wks., Inc., supra, p. 491.)
The appeal is dismissed.
Shinn, P. J., and Vallée, J., concurred.